People v Fuertes (2018 NY Slip Op 02165)





People v Fuertes


2018 NY Slip Op 02165


Decided on March 28, 2018


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 28, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
LEONARD B. AUSTIN
FRANCESCA E. CONNOLLY
ANGELA G. IANNACCI, JJ.


2014-07025
 (Ind. No. 2576/10)

[*1]The People of the State of New York, respondent,
vJose Fuertes, appellant.


Matthew W. Brissenden, Garden City, NY, for appellant.
Madeline Singas, District Attorney, Mineola, NY (Andrea M. DiGregorio and Ilisa T. Fleischer of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the Supreme Court, Nassau County (Teresa K. Corrigan, J.), rendered July 15, 2014, convicting him of robbery in the first degree (two counts), robbery in the second degree, burglary in the first degree (two counts), and conspiracy in the fourth degree, upon his plea of guilty, and imposing sentence. The appeal brings up for review the denial, after a hearing, of those branches of the defendant's omnibus motion which were to suppress physical evidence and his statements to law enforcement officials.
ORDERED that the judgment is affirmed.
The defendant contends that the Supreme Court erred in crediting the testimony of the police witnesses at the suppression hearing because it was incredible and patently tailored to overcome constitutional objections. Contrary to his contention, the court properly credited this testimony (see People v Giler, 148 AD3d 1053; People v Holland, 133 AD3d 779; People v Kelly, 131 AD3d 484, 485; People v Spann, 82 AD3d 1013, 1014; People v Glenn, 53 AD3d 622, 623).
Moreover, the defendant's motion to reopen the suppression hearing was properly denied (see CPL 710.40[4]; People v Mercado, 62 NY2d 866, 867; People v Giler, 148 AD3d at 1054).
The defendant's remaining contentions are without merit.
RIVERA, J.P., AUSTIN, CONNOLLY and IANNACCI, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court